Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 1 of 21 Page ID #:9968



  1   [SEE SIGNATURE BLOCK FOR COUNSEL INFORMATION]
  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
 10
      SPEX TECHNOLOGIES, INC.,
 11                                          Case No. 8:16-CV-01790-JVS-AGR
 12              Plaintiff,
                                             KINGSTON TECHNOLOGY
 13                                          CORPORATION, KINGSTON
           v.                                DIGITAL, INC., AND KINGSTON
 14                                          TECHNOLOGY COMPANY, INC.’S
      KINGSTON TECHNOLOGY                    REPLY IN SUPPORT OF ITS
 15
      CORPORATION, KINGSTON                  MOTION FOR PARTIAL
 16   DIGITAL, INC., KINGSTON                SUMMARY JUDGMENT OF
      TECHNOLOGY COMPANY, INC.,              INVALIDITY
 17
      IMATION CORPORATION,
 18   DATALOCKER INC., DATA LOCKER           Honorable James V. Selna

 19   INTERNATIONAL, LLC,
                                             Date: April 6, 2020
 20              Defendants.                 Time: 1:30 p.m.
                                             Courtroom: Santa Ana, 10C
 21
 22
 23
 24
 25
 26
 27
 28
Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 2 of 21 Page ID #:9969




  1                                             TABLE OF CONTENTS

  2   INTRODUCTION ....................................................................................................... 1
  3
      ARGUMENT ............................................................................................................... 2
  4
                        SPEX’S ADMISSIONS ARE BINDING AND AMOUNT
  5                     TO INVALIDITY OF CLAIMS 55 & 57............................................... 2
  6
                        A.       SPEX Cannot Create Genuine Disputes By Attacking
  7                              the Testimony of its Own Corporate Witness .............................. 3
  8                     B.       SPEX Cannot Manufacture Genuine Disputes of Fact
  9                              Through Its Attempt to Rehabilitate the Testimony of
                                 Its Expert ....................................................................................... 7
 10
 11                     C.       SPEX Fails to Dispute Its Admissions Concerning
                                 “Operably Connecting”............................................................... 10
 12
                        D.       SPEX Cites No Authority As To Why It Should Not
 13                              Be Bound By Its Admissions ...................................................... 11
 14
                        SPEX’S REMAINING ARGUMENTS ARE IRRELEVANT
 15                     TO KINGSTON’S MOTION ............................................................... 13
 16                     KINGSTON IS AT LEAST ENTITLED TO A RULE 56(G)
 17                     ORDER ................................................................................................. 15
 18   CONCLUSION .......................................................................................................... 16
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                   i               KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                                                          8:16-cv-1790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 3 of 21 Page ID #:9970




  1                                           TABLE OF AUTHORITIES

  2   Cases                                                                                                              Page(s)
  3   California Dep’t of Toxic Substances Control v. Interstate Non-Ferrous
  4     Corp.,
        298 F. Supp. 2d 930 (E.D. Cal. 2003) .................................................................. 16
  5
      GE Lighting Sols., LLC v. AgiLight, Inc.,
  6     750 F.3d 1304 (Fed. Cir. 2014) .............................................................................. 9
  7
      Harmoush v. Allstate Ins. Co.,
  8     No. CV 10-4664-GW(AGRX), 2012 WL 13005929 (C.D. Cal. Mar.
  9     12, 2012) ................................................................................................................. 9

 10   Hotel 71 Mezz Lender LLC v. National Retirement Fund,
        778 F.3d 593 (7th Cir. 2015) ................................................................................ 16
 11
 12   Riverwood Int’l Corp. v. R.A. Jones & Co.,
         324 F.3d 1346 (Fed. Cir. 2003) ............................................................................ 11
 13
      Sjolund v. Musland,
 14
         847 F.2d 1573 ................................................................................................. 11, 12
 15
      Telemac Cellular Corp. v. Topp Telecom, Inc.,
 16      247 F.3d 1316 (Fed. Cir. 2001) ............................................................................ 12
 17
      Statutes
 18
      35 U.S.C. § 102(a) ................................................................................................. 2, 11
 19
      35 U.S.C. § 316(a)(11)................................................................................................. 6
 20
 21   Other Authorities

 22   Fed. R. Civ. P. 30(b)(6) ............................................................................................... 7
 23   Fed. R. Civ. P. 56(g) ............................................................................................ 15, 16
 24
 25
 26
 27
 28
                                                                    ii             KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                                                          8:16-cv-1790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 4 of 21 Page ID #:9971




  1                                     INTRODUCTION
  2         SPEX’s opposition to Kingston’s motion for summary judgment is most
  3   notable for what it fails to say rather than what it says. As set forth below, there is
  4   no rationale dispute that invalid claims 38 and 39 of the ’802 patent are materially
  5   identical to all but one limitation of claims 55 and 57 – the operably connecting
  6   limitation. That is the only even potential difference (although as noted in
  7   Kingston’s motion, the operably connecting step is admitted to be prior art in the
  8   ’135 patent itself). However, in its opposition, SPEX never even tries to argue that
  9   it did not admit that the operably connecting limitation would be known in the art.
 10   Indeed, SPEX provides no argument on this limitation at all. Nor does SPEX ever
 11   argue that the operably connecting would have been done along with the other
 12   admittedly-known steps. Nor does SPEX challenge that a skilled artisan would
 13   know this.
 14         Instead, SPEX’s opposition focuses solely on trying to confuse the Court with
 15   strawman arguments, to undermine its own witnesses, or to fundamentally misstate
 16   the law on party admissions. With regard to the strawman, Kingston does not assert
 17   and has never asserted that the ’802 patent is prior art to the ’135 patent. Nor has
 18   Kingston ever stated that the “admitted prior art” is only the PCMCIA specification.
 19   These are fantasies imagined by SPEX to confuse the issues. Kingston’s “admitted
 20   prior art” defense is based precisely on that – admissions made by SPEX’s corporate
 21   witnesses, its expert, or by the named inventors of the patent itself about the state of
 22   the art prior to the filing of the ’135 patent. SPEX’s attempts to undermine and
 23   discredit its own witnesses are unconvincing, but, importantly, legally irrelevant.
 24   The testimony of SPEX’s corporate witnesses is binding on SPEX, as discussed
 25   further below.
 26         Moving past the strawman and the attempts to discredit its own witnesses,
 27   SPEX’s primary substantive argument rests on the idea that the state of the art
 28
                                                 1          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                              8:16-cv-1790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 5 of 21 Page ID #:9972




  1   before the patent can only come from written prior art references. This is simply not
  2   true. Pre-AIA Section 102 prohibits grant of a patent where “the invention was
  3   known or used by others in this country or patented or described in a printed
  4   publication.” Importantly, the “described in a printed publication” is wholly
  5   separate from the “was known” requirement. Moreover, the Federal Circuit has
  6   explicitly held that “[v]alid prior art may be created by the admissions of the
  7   parties.” Thus, as Kingston explained in its opening brief, it is wholly appropriate to
  8   use party admissions to establish what was known in the art.
  9         Here, SPEX correctly realizes that among its corporate witness, its expert, and
 10   its patent, it has conceded that every element of the claims was known and used
 11   together. As such, it now seeks to discredit its own corporate executive (whom
 12   SPEX designated to speak on its behalf) and deny the clear statements of its own
 13   expert. But these arguments also fail at least in view of Mr. Hakel’s position and the
 14   clear testimony of the witnesses. Accordingly, SPEX’s own admissions (which by
 15   virtue of being admissions are sufficient to be clear and convincing evidence) show
 16   that claims 55 and 57 were known in the prior art and are thus invalid.
 17                                       ARGUMENT
 18         As a significant portion of SPEX’s opposition addresses issues that are wholly
 19   unrelated to the actual ground of invalidity asserted by Kingston, we begin by
 20   explaining why SPEX is wrong on the issues that are relevant before explaining why
 21   SPEX’s other arguments are irrelevant.
 22         SPEX’S ADMISSIONS ARE BINDING AND AMOUNT TO
 23         INVALIDITY OF CLAIMS 55 & 57
            SPEX’s opposition offers two relevant lines of attack on Kingston’s motion.
 24
      First, SPEX claims that the testimony of its witnesses (including its designated
 25
      corporate witness) is unreliable or should not be taken at face value. Second, SPEX
 26
 27
 28
                                                2          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                             8:16-cv-1790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 6 of 21 Page ID #:9973




  1   claims that even if this testimony is to be believed, it is not binding on SPEX.
  2   SPEX is wrong on both counts, as explained below.
  3         A.     SPEX Cannot Create Genuine Disputes By Attacking the
  4                Testimony of its Own Corporate Witness
            SPEX’s first attack on Kingston’s motion is not actually an attack on
  5
      Kingston’s arguments, but rather an attack on its own corporate witness that it
  6
      designated to testify on topics relevant to Kingston’s motion. SPEX argues that the
  7
      witness either didn’t mean what he said or that the witness should not be believed.
  8
      SPEX’s attempts to undercut the testimony provided by its own witness do not
  9
      create genuine disputes of material fact, and should be rejected.
 10
            SPEX first attempts to claim its corporate witness didn’t say what the witness
 11
      clearly said. SPEX says, for example, that “Mr. Hakel never admitted that SPEX
 12
      believed that claims 38 and 39 were invalidated by prior art.” E.g. Resp., at 2, 10.
 13
      SPEX’s claim is belied by the actual testimony of Mr. Hakel, reproduced below:
 14
 15
 16
 17
 18
 19   Dkt. 240-9 at 31:3–8. SPEX cannot create a genuine dispute of fact by simply

 20   denying its witness said what the witness said.

 21         Nor can SPEX create genuine issues of fact by attempting to re-characterize

 22   Mr. Hakel’s testimony. SPEX argues (at 10–11) that when Mr. Hakel testified that

 23   SPEX believes claims 38 and 39 of the ’802 patent are invalid, what he really meant

 24   to say was that the claims had been found invalid by the PTAB in an inter partes

 25   review proceeding. For one, this is not Mr. Hakel’s testimony. For example, Mr.

 26   Hakel could have answered “they have been found invalid by the PTAB,” as he did

 27   in response to other questions (e.g., at Dkt. 240-9 at 30:24–31:2), but he did not.

 28
                                                3          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                             8:16-cv-1790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 7 of 21 Page ID #:9974




  1   His answer was a simple and unequivocal “yes” without anything further. Given the
  2   clarity of both the question and the answer, it is hard to understand how SPEX now
  3   tries to argue that the testimony means something other than what the witness
  4   actually said.
  5         In any event, SPEX’s arguments concerning context are wrong. SPEX
  6   acknowledges that the issues asked about in the deposition not only covered what
  7   the Board found, but also what SPEX believed prior to that decision and why SPEX
  8   chose not to defend the patentability of claims 38 and 39 in the IPR. See Resp. at
  9   11; see also, e.g., Ex. 1 (Hakel v3 Depo) at 123:14–21. As Western Digital’s
 10   witness testified, “SPEX’s failure to file a response regarding Claims 38 and 39,
 11   which the board had decided in its institution decision were likely to be held invalid,
 12   almost guaranteed those patent claims would be held . . . unpatentable in the words
 13   of the patent office.” Dkt. 240-24 at 16:7–18. SPEX’s failure to defend the
 14   patentability of its claims is strong evidence that supports Mr. Hakel’s testimony
 15   regarding SPEX’s belief as to the validity of claims 38 and 39.
 16         Previously, SPEX has claimed that it did not file a response in the IPR in
 17   order to prevent the petitioners in the IPR from responding to the Board’s decision
 18   regarding claims 1, 2, 11, and 12 (which the Board determined at institution unlikely
 19   to be found unpatentable). See, e.g., Ex. 2 (Rhyne Misuse Report) at 6–7 (stating
 20   that “by SPEX not filing a Patent Owner Response, Kin[g]ston and the other
 21   Petitioners were foreclosed any opportunity to file a subsequent reply . . . hence,
 22   there was a greater chance that most of the claims of the ’802 patent, including
 23   claims 1, 2, 11, and 12, would not be found invalid”). However, as even SPEX’s
 24   expert acknowledged, this does not and cannot explain SPEX’s actions. Under the
 25   rules governing IPR, any reply the petitioners could have filed would have been
 26   limited to responding to arguments made by SPEX in a response. See Ex. 3 (Rhyne
 27   v3 Depo) at 43:25–44:19 (acknowledging that “a reply may only respond to
 28
                                                4          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                             8:16-cv-1790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 8 of 21 Page ID #:9975




  1   arguments raised in the corresponding opposition …”); see also Ex. 4 (Rhyne v3
  2   Depo Exhibit 5) (PTO regulation). Thus, SPEX could have—but didn’t—file a
  3   patent owner response solely defending the patentability of claims 38 and 39
  4   without giving the petitioners the ability to respond regarding the other claims. See,
  5   e.g., Ex. 3 (Rhyne v3 Depo) at 50:14–25. This realization—together with other
  6   issues with this explanation from SPEX—caused even SPEX’s expert to opine that
  7   “[m]aybe [SPEX] just concluded that [claims 38 and 39 of the ’802 patent] were
  8   kind of a lost cause …” and that “for all I know, [SPEX] agreed with what the
  9   PTAB and the petitioners had said about claims [38 and 39].” Id. at 80:14–81:9.1
 10          Now, with its own expert having undermined its first attempt to explain its
 11   failure to defend the patentability of claims 38 and 39, SPEX offers a new
 12   explanation in its response—that SPEX simply made a “business decision” “to
 13   speed up the issuance of a Final Written Decision.” See Resp. at 10–11 n.5. This
 14   explanation, though, is just as flawed. For one, SPEX doesn’t even attempt to
 15   explain the value of “speeding up” a final written decision in the IPR of the ’802
 16   patent when all of SPEX’s district court cases against the various defendants
 17   remained stayed pending resolution of both the IPR of the ’802 patent and the IPR
 18   of the ’135 patent. And, more importantly, SPEX’s decision did nothing to speed up
 19   the IPR at all. Western Digital’s IPR of the ’802 patent was instituted on the same
 20   day as Western Digital’s IPR of the ’135 patent. Compare Ex. 5 (Institution
 21   Decision in IPR2018-00082) at 1 with Ex. 6 (Institution Decision in IPR2018-
 22   00084) at 1. Despite SPEX having filed a patent owner response in one of the IPRs
 23   but not the other, the hearing date for both IPRs was scheduled for the same day.
 24   See Ex. 7 (Paper 36 in IPR2018-00082). Moreover, the Final Written Decision in
 25   the IPR of the ’802 patent was issued in April of 2019—at the very end of the one
 26
      1
          Note that although the court reporter indicated that Dr. Rhyne was referring to
 27       claims 37 and 38, the context of the quote makes clear that he was referring to
          claims 38 and 39 of the ’802 patent.
 28
                                                5          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                             8:16-cv-1790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 9 of 21 Page ID #:9976




  1   year time limit provided for by the statute governing IPRs. See Ex. 8 (FWD in
  2   IPR2018-00082) at 1; 35 U.S.C. § 316(a)(11) (providing that the Board issue a
  3   FWD “not later than 1 year after the date on which the Director notice the institution
  4   of a review”). This shifting sands of flawed explanations similarly cannot create a
  5   genuine dispute of material fact.
  6         Lastly, SPEX cannot create a genuine dispute of material fact by attempting
  7   to undermine the credibility of its own witness. SPEX claims that Mr. Hakel is not
  8   an inventor, and that he is “not even a person of ordinary skill in the art.” Resp. at
  9   9. Putting aside that Mr. Hakel does have a computer science degree and has been
 10   involved in the computer security business for years, SPEX has no answer for the
 11   fact that SPEX itself designated Mr. Hakel to testify on its behalf as to numerous
 12   technical topics, including:
 13       “knowledge of prior art, past inventions, and past publications” (Topic 2)
 14       SPEX’s “decision not to file a Patent Owner Response in IPR2018-00082”
 15         (Topic 11)
 16       SPEX’s “understanding as to what is required to practice or teach the step of
 17         ‘operably connecting …’ as recited in claims 55 and 57 of the ’135 patent”
 18         (Topic 13)
 19       SPEX’s “knowledge of the PCMCIA specification” (Topic 14)
 20       SPEX’s “knowledge concerning the similarity between claim 38 of the ’802
 21         patent and claim 55 of the ’135 patent” (Topic 16)
 22       SPEX’s “knowledge concerning the similarity between claim 39 of the ’802
 23         patent and claim 57 of the ’135 patent” (Topic 17)
 24   (See Dkt. 240-10.) All of the testimony on which Kingston relies from Mr. Hakel’s
 25   deposition unquestionably falls within the scope of each of these topics.
 26         As this Court knows (and which SPEX ignores), when Mr. Hakel testified
 27   about each of these topics, he was not speaking on behalf of himself, he was
 28
                                                 6          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                              8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 10 of 21 Page ID
                                  #:9977



1    speaking on behalf of the plaintiff itself. See, e.g., Fed. R. Civ. P. 30(b)(6). Thus,
2    the testimony on which Kingston relies is not just ordinary fact testimony—it is the
3    testimony from a witness who was speaking on behalf of SPEX and whom SPEX
4    had a duty to prepare to testify about each of these topics. See id. If SPEX believed
5    that Mr. Hakel was not capable of competently testifying about these topics, it
6    should not have designated him to speak on the company’s behalf about them. But
7    SPEX cannot now create a purported genuine dispute of fact simply because it
8    doesn’t like the testimony from the witness it designated and prepared to testify on
9    its behalf.
10          B.     SPEX Cannot Manufacture Genuine Disputes of Fact Through Its
11                 Attempt to Rehabilitate the Testimony of Its Expert
            SPEX next attempts to manufacture a genuine dispute of fact by rehabilitating
12
     the testimony of its expert witness. But just as SPEX cannot avoid the clear and
13
     unambiguous testimony of its own corporate witness, SPEX cannot escape the clear
14
     testimony from its own expert.
15
            First, SPEX argues that genuine disputes of fact exist regarding the similarity
16
     between claims 38 and 39 of the ’802 patent and claims 55 and 57 of the ’135
17
     patent. See Resp. at 6. Not so. SPEX does not, and cannot, deny that Kingston’s
18
     own expert witness looked to the language and substance of claims 38 and 39 of the
19
     ’802 patent and the language and the substance of claims 55 and 57 of the ’135
20
     patent and concluded, based his analysis, that the only difference between the claims
21
     was that each claim of the ’135 patent recited the extra step of “operably
22
     connecting.” See, e.g., Resp. at 7. SPEX also cannot deny that its own corporate
23
     witness agreed with Dr. Villasenor’s analysis – he similarly testified that the claims
24
     were substantively identical except for the “operably connecting” limitation—a
25
     point which SPEX’s opposition fails to address at all. (See generally Dkt. 240-9 at
26
27
28
                                                7          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                             8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 11 of 21 Page ID
                                  #:9978



1    Ex. 1 (Hakel v.3 Dep.), 44:3–45:7, 45:19–46:4, 71:22–72:4, 73:10–17, 74:14–17;
2    77:18–20.)
3           As to SPEX’s expert, SPEX is correct that the expert included two
4    paragraphs2 in his report (paragraphs 35 and 36) identifying two alleged differences
5    between the preamble recited by claims 38/39 of the ’802 patent and claims 55/57 of
6    the ’135 patent. (See Dkt. 240-26 at ¶¶ 35–36.) Dr. Rhyne’s deposition testimony
7    regarding these alleged differences, though, shows that neither are material. At
8    deposition, Dr. Rhyne testified that the first difference he identified in his report was
9    that, in his view, claim 55 of the ’135 patent required hardware to perform security
10   operations but claim 38 of the ’802 patent did not. See Ex. 3 (Rhyne v3 Depo) at
11   96:25–97:16. However, when Dr. Rhyne was confronted with his own previous
12   testimony that the alleged novelty of the claims of the ’135 patent “includes the fact
13   that they require hardware encryption”—Dr. Rhyne recanted, testifying that he was
14   “incorrect in [his] statement . . . that claim 38 has no requirement that the operation
15   be performed in hardware.” See id. at 98:17–98:15, 102:4–17.
16          For the second difference identified in his report (the recitation of a “target
17   module”), Dr. Rhyne admitted that the only analysis he performed was looking to
18   the language of the claims. He specifically admitted that he “ha[dn’t] tried to
19   compare [the claims] in any other way, other than the fact that they’re written
20   differently.” (See Dkt. 240-13 at115:3–12.) He also admitted that it was “certainly
21   true” that he hadn’t “looked at anything beyond the language of the claims”—while
22   at the same time acknowledging that the claims must be interpreted in light of the
23   specification (which he didn’t look at). (Dkt. 240-13 at 115:13–20); see also Ex. 3
24   (Rhyne v3 Depo) at 99:13–14. Dr. Villasenor, on the other hand, looked both at the
25   text and the substance, and concluded that because the claim recited a peripheral
26
     2
         Notably, and contrary to SPEX’s characterization of the analysis as
27       “conclusory,” Kingston’s expert Dr. Villasenor spends 11 pages in his report
         analyzing the similarities between the claims. (See Dkt. 240-2 at 5–16.)
28
                                                 8          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                              8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 12 of 21 Page ID
                                  #:9979



1    device “adapted for” the performance of a defined interaction, the device must have
2    a target module on which to perform that defined interaction. (Dkt. 240-2 at ¶ 21.)
3           The only thing left for SPEX is attorney argument. As an initial matter,
4    attorney argument is not admissible at trial, and cannot create genuine disputes of
5    fact. GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1312 (Fed. Cir. 2014)
6    (“attorney argument, alone, may not create a material question of fact regarding
7    technical evidence”); Harmoush v. Allstate Ins. Co., No. CV 10-4664-GW(AGRX),
8    2012 WL 13005929, at *2 (C.D. Cal. Mar. 12, 2012) (“attorney argument is not
9    evidence”). In any event, all SPEX does is point to differences in the language
10   between the claims and state that “[d]ifferences in language can mean different
11   scopes of an invention being claimed.” Resp. at 8.3 The question here, though, is
12   not whether the language is different or even whether differences in language can be
13   material—it is whether the elements of claims 38/39 of the ’802 patent actually and
14   materially differ in scope to the common elements of claims 55/57 of the ’135
15   patent. And on that question, there is only one conclusion that can be reached by the
16   jury based on the admissible evidence.
17          Lastly, SPEX also attempts (at 13) to rehabilitate testimony from its own
18   expert admitting that elements of claims 55 and 57 were known in the art by
19   claiming Kingston ignores the “context” of the testimony. Again, the testimony
20
21
22
23
24
25   3
         Contrary to SPEX’s characterization, Dr. Villasenor did look at differences in
         language and concluded they were not substantive. For example, as Dr.
26       Villasenor explained in his own deposition, claims 38 and 39 of the ’802 patent
         do require hardware because they recite a device “adapted for” performance of
27       security operations and defined interactions. (See, e.g., Dkt. 233-16 at 69:10-15,
         71:13–24, 75:3–21.)
28
                                               9          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                            8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 13 of 21 Page ID
                                  #:9980



1    speaks for itself, and shows further admissions that elements are known in the art,
2    e.g.:
3
4
5
6
7
8
9
10
11
12
13
14
15   Dkt. 240-11 (Rhyne Dep.) at 151:4–10, 153:6–22. It is unclear what “context”

16   SPEX believes is missing here or how any alleged context would detract from these

17   clear admissions.

18           C.    SPEX Fails to Dispute Its Admissions Concerning “Operably
                   Connecting”
19
             SPEX’s opposition also entirely fails to respond to Kingston’s arguments
20
     concerning its admissions about the “operably connecting” step—which is the only
21
     unique step recited in claims 55 and 57. As Kingston explained in its opening brief,
22
     the specification of the ’135 patent simply points to the PCMCIA standard to
23
     disclose how the step of “operably connecting” is performed. (See Dkt. 237-1 at 5–
24
     6; see also id. at 14–16.) This admission from the specification is confirmed by
25
     similar admissions from two of SPEX’s designated corporate witnesses, who
26
     explained what the PCMCIA teaches and how it relates to the disclosure in the
27
     specification. (See id. at 16–17.) Despite significant portions of Kingston’s’
28
                                              10         KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                           8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 14 of 21 Page ID
                                  #:9981



1    opening memorandum addressing “operably connecting,” neither the word
2    “operably” nor “connect” appears anywhere in the opposition, nor does SPEX
3    address any of its admissions concerning “operably connecting” anywhere in its
4    brief. As noted above, this silence is essentially dispositive. With the admission
5    from the patent on the “operably connecting” limitation not contested, the only
6    remaining limitations are substantively identical to claims 38 and 39, which SPEX’s
7    admits are invalid.
8          D.     SPEX Cites No Authority As To Why It Should Not Be Bound By
9                 Its Admissions
           Lastly, SPEX appears to claim that it should not be bound by its admissions
10
     because, in its view, the “admitted prior art” doctrine is limited to only statements
11
     made during prosecution. See Resp. at 5. SPEX is wrong. Kingston cited
12
     numerous cases in its opening brief explaining how prior art may be created by
13
     admissions of the parties—made both during the prosecution of the patents and
14
     made during the course of litigation. For example, the Federal Circuit has explicitly
15
     explained that “[v]alid prior art may be created by the admissions of the parties.”
16
     Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354 (Fed. Cir. 2003).
17
     This is because patents, printed publications, and prior art systems are “not the only
18
     source” of prior art that can be used to invalidate claims or show they are obvious.
19
     See id. Indeed, even section 102 provides that it is sufficient to show that the
20
     subject matter of a claim was “known” in the United States “before the invention
21
     thereof by the applicant for patent.” See 35 U.S.C. § 102(a) (pre-AIA).
22
           Besides attempting to mischaracterize Kingston’s challenge (discussed further
23
     below), SPEX spends only a few sentences attempting to distinguish just some of
24
     the cases cited by Kingston in its opening memorandum. For example, SPEX
25
     attempts to distinguish Sjolund v. Musland by arguing that “the Federal Circuit held
26
     that the jury must accept prior art described in the specification.” Resp. at 5
27
28
                                               11          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                             8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 15 of 21 Page ID
                                  #:9982



1    (emphasis in original). This is an incorrect reading of the case. The Federal Circuit
2    specifically referred to (and reproduced in its opinion) testimony from the patent
3    owner admitting that a particular type of crab trap described in the specification was
4    prior art to his improved crab trap. See 847 F.2d 1573, 1577. Because of this
5    testimony, the Federal Circuit explained that the jury had to accept that type of trap
6    as prior art “as a matter of law.” See id. The Federal Circuit, however, then went on
7    to consider another type of trap (not described in the specification). However, the
8    patent owner too had admitted this other type of trap was known, leading the
9    Federal Circuit to explain that “[g]iven [the patent owner’s] admission, substantial
10   evidence supports only one finding,” namely that the subject matter admitted to be
11   in the prior art by the patent owner was “known or used by others prior to the date”
12   of the patent owner’s purported invention. See id. at 1579. In short, this case fully
13   supports relying on the admissions of a patent owner to establish that elements of a
14   claim (or a claim in its entirety) were known in the art. See id.
15         SPEX’s attempt to distinguish Telemac Cellular Corp. v. Topp Telecom, Inc.
16   similarly falls short. SPEX claims that this case addressed only the “meaning of a
17   term of art in the prior art.” Resp. at 5. What SPEX ignores, though, was that the
18   meaning of this disputed term determined the content of the prior art. Under the
19   patent owner’s interpretation—there would be no invalidation because the feature
20   claimed would not be in the art; under the alleged infringer’s interpretation, the
21   claim would be invalid. See Telemac Cellular Corp. v. Topp Telecom, Inc., 247
22   F.3d 1316, 1329 (Fed. Cir. 2001). That dispute, though, was definitively resolved
23   by an admission made by the patent owner that the prior art was as the alleged
24   infringer had argued. See id. The district court found so in granting summary
25   judgment of invalidity and the Federal Circuit agreed, finding that the district “court
26   was correct to rely on the admissions” of the patent owner regarding the content of
27   the prior art. See id.
28
                                               12          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                             8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 16 of 21 Page ID
                                  #:9983



1          Apart from its attempt to distinguish Kingston’s cases, SPEX offers no other
2    relevant legal authority. SPEX cites no cases to support its contention that admitted
3    prior art is limited to statements made in the prosecution, nor any cases as to why it
4    should not be bound by its own admissions. Indeed, apart from cases cited by
5    Kingston in its opening brief, SPEX cites only two cases in the entirety of its
6    opposition—the Supreme Court case providing the standard for obviousness (see
7    Resp. at 2, citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16 (2007) for the
8    unremarkable proposition that a claim is obvious when the elements of the claim are
9    known in the art); and a case holding that an inventor’s own work cannot be prior
10   art, which is totally irrelevant to Kingston’s motion (see Resp. at 3, citing In re
11   Nomiya, 509 F.2d 566, 571 (CCPA 1975)). SPEX’s unsupported argument
12   regarding the scope of the “admitted prior art” doctrine should therefore be rejected,
13   and its claims held invalid.
14         SPEX’S REMAINING ARGUMENTS ARE IRRELEVANT TO
15         KINGSTON’S MOTION
           SPEX’s remaining arguments all have little resemblance to the motion
16
     actually brought by Kingston. As Kingston explained in its opening brief, it is
17
     seeking a judgment of invalidity based on admissions made by SPEX. Through the
18
     deposition testimony of SPEX’s designated witness, through statements made in the
19
     specification of the ’135 patent, and through SPEX’s statements made before
20
     judicial bodies, SPEX has admitted that each and every limitation of claims 55 and
21
     57 of the ’135 patent were known and would be used together. Yet instead of
22
     responding to Kingston’s arguments, SPEX instead decided to spend significant
23
     portions of its opposition responding to strawmen arguments Kingston never made.
24
           For example, SPEX argues that “Kingston has failed to meet its burden to
25
     show that the ’802 patent is prior art to the ’135 patent.” Resp. at 3. Kingston has
26
     never contended that the ’802 patent is prior art to the ’135 patent, though. Rather,
27
28
                                                13         KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                             8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 17 of 21 Page ID
                                  #:9984



1    Kingston has relied on SPEX’s admission that it knows that the subject matter
2    covered claims 38 and 39 of the ’802 patent was known prior to the ’802 patent.
3    (See Dkt. 237-1 at 4–5.) This admission is relevant to claims 55 and 57 of the ’135
4    patent because those claims from the ’135 patent share substantively identical
5    limitations with the ’802 patent. (See id. at 3–4.) Nothing about this argument
6    relies on the ’802 patent itself to show what was known in the art.
7           SPEX also pretends that Kingston’s “admitted prior art” ground is the
8    PCMCIA standard, standing alone. See Resp. at 11–13. SPEX cites nothing from
9    Kingston’s actual motion to support this belief. To the contrary, the basis for
10   Kingston’s motion is clear. Kingston relied on statements made in the specification
11   of the ’135 patent regarding the content of the prior art PCMCIA specification
12   (which SPEX does not dispute is prior art), as well as statements by SPEX’s
13   designated corporate witness about same. (See Dkt. 237-1 at 5–6.)4 No testimony
14   from Dr. Villasenor is to the contrary—Dr. Villasenor simply pointed to the
15   PCMCIA specification when repeatedly asked to identify a document discussed in
16   his admitted prior art opinion. (See, e.g., Dkt. 233-16 at 103:3–104:16; 106:21–
17   107:5.) Dr. Villasenor’s testimony, like his report, is clear that this ground is based
18   on the admitted prior art. (See, e.g., id. at 105:22–106:14.) SPEX’s arguments
19   concerning the PCMCIA specification are therefore irrelevant to the ground actually
20   put forward by Kingston.
21          Lastly, SPEX argues “Kingston has not shown that the findings of the PTAB
22   should be applied here.” Resp. at 6. But again, this is not Kingston’s argument.
23   Nothing in Kingston’s invalidity motion relies in any way on what the PTAB found
24   in either the IPR of the ’802 patent nor the IPR of the ’135 patent. Rather, again,
25
26   4
         Although not relevant to the present motion, SPEX is also wrong that the
         PCMCIA standard is more than one printed publication. Just as a book is a
27       single prior art reference even though it may contain several chapters, the
         PCMCIA specification is a single document that contains several sections.
28
                                               14          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                             8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 18 of 21 Page ID
                                  #:9985



1    what Kingston relies on is the admission made by SPEX’s designated witness, who
2    was asked without reference to the PTAB’s determination whether SPEX believed
3    claims 38 and 39 of the ’802 patent were invalid, to which he unequivocally
4    answered “yes.” (Dkt. 240-9 at 31:3–8.)
5          KINGSTON IS AT LEAST ENTITLED TO A RULE 56(g) ORDER
6          Lastly, Kingston is at least entitled to an order pursuant to Fed. R. Civ. P.
7    56(g) establishing facts that have been admitted or cannot seriously be disputed.
8    SPEX’s opposition is not only remarkable in that it invents arguments Kingston
9    never made, but also because of how little of Kingston’s actual motion it does
10   respond to. For example, as noted above, nothing in SPEX’s opposition addresses
11   the numerous statements in the specification of the ’135 patent conceding that the
12   admittedly prior art PCMCIA standard teaches how to perform the “operably
13   connecting …” step. (See Dkt. 237-1 at 5–6.) Nowhere in its opposition does SPEX
14   argue that the steps recited by claims 38 and 39 of the ’802 patent are not
15   substantively identical to the similar steps recited by claims 55 and 57 of the ’135
16   patent. (See Dkt. 237-1 at 3–4.) SPEX also fails to address that neither of its
17   validity experts challenged the “operably connecting” limitation—the only
18   limitation not substantively identical to limitations from claims 38 and 39 of the
19   ’802 patent—in their original validity reports. (See id. at 16.) SPEX fails to address
20   the testimony from another SPEX designated corporate witness (John Young) that
21   the PCMCIA standard teaches requesting and receiving information from a host
22   card regarding the card’s capabilities (i.e. the defined interaction). (See id. at 17.)
23   SPEX does not (and cannot) deny that it told the Federal Circuit that the PCMCIA
24   taught how to practice the “receiving” and “providing” limitations from claim 55.
25   (See Resp. at 14 n.5.) And SPEX offers no response to Kingston’s contention that a
26   skilled artisan would have been motivated (and could) use all of the admitted
27   limitations together. (See Dkt. 237-1 at 17–18, 20–21.)
28
                                                15          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                              8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 19 of 21 Page ID
                                  #:9986



1          As explained above, SPEX’s only relevant arguments are unavailing and
2    should be rejected. Kingston is therefore entitled to summary judgment of
3    invalidity. However, based on the admitted prior art, Kingston is at least entitled to
4    an order pursuant to Rule 56(g) establishing as true that all of the steps recited by
5    claims 55 and 57 of the ’135 patent, other than the “operably connecting” steps,
6    were known in the prior art. Accordingly, to the extent that the Court does not grant
7    summary judgment on invalidity, it would be proper to enter an order under Rule
8    56(g) establishing that each of the elements of claims 55 and 57 were known in the
9    art prior to the ’135 patent. Contrary to SPEX’s contention, such an order would
10   unquestionably narrow the issues for trial and would be beneficial for this Court and
11   the jury. As numerous courts have found, rule 56(g) “serve[s] a useful brush-
12   clearing function even if it does not obviate the need for trial” and “may also
13   facilitate the resolution of the remainder of the case through settlement.” Hotel 71
14   Mezz Lender LLC v. National Retirement Fund, 778 F.3d 593, 606 (7th Cir. 2015);
15   see also California Dep’t of Toxic Substances Control v. Interstate Non-Ferrous
16   Corp., 298 F. Supp. 2d 930, 939 (E.D. Cal. 2003). Both of these goals would be
17   served by such an order here.
18                                      CONCLUSION
19         For the reasons above, it is clear that there are no remaining issues of fact
20   regarding the invalidity of claims 55 and 57. While SPEX may wish to ignore or
21   discredit the admissions of its corporate witnesses, its experts, or its patent, the law
22   is clear that it cannot do so. The admissions are binding and claims 55 and 57
23   should be held invalid.
24
25
26
27
28
                                                16          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                              8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 20 of 21 Page ID
                                  #:9987



1                                      Respectfully Submitted,

2    Dated: March 30, 2020              FISH & RICHARDSON P.C.
3                                       By: /s/ Oliver J. Richards
                                            David M. Hoffman (pro hac vice)
4                                           hoffman@fr.com
5                                           David Morris (pro hac vice)
                                            dmorris@fr.com
6                                           111 Congress Ave., Suite 810
7                                           Austin, TX 78701
                                            Tel: (512) 472-5070
8                                           Fax: (512) 320-8935
9                                            Joanna M. Fuller (SBN 266406)
10                                           jfuller@fr.com
                                             633 W. 5th Street, 26th Floor
11                                           Los Angeles, CA 90071
12                                           Tel: (213) 533-4240
                                             Fax: (858) 678-5099
13
                                             Oliver J. Richards (SBN 310972)
14                                           orichards@fr.com
15                                           12390 El Camino Real
                                             San Diego, CA 92130
16                                           Tel: 858-678-4715
17                                           Fax: 858-678-5099
                                        LAW OFFICE OF S.J. CHRISTINE YANG
18
                                             Christine Yang (SBN 102048)
19                                           chrisyang@sjclawpc.com
20                                           Victoria Hao (pro hac vice)
                                             vhao@sjclawpc.com
21                                           17220 Newhope Street, Suite 101
22                                           Fountain Valley, CA 92708
                                             Tel.: (714) 641-4022
23                                           Fax: (714) 641-2082
24                                     Counsel for Defendants
25                                     Kingston Technology Corporation, Kingston
                                       Digital, Inc., and Kingston Technology
26                                     Company, Inc.
27
28
                                        17        KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                    8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 279 Filed 03/30/20 Page 21 of 21 Page ID
                                  #:9988



1                             CERTIFICATE OF SERVICE
2          The undersigned hereby certifies that a true and correct copy of the above and
3    foregoing document has been served on March 30, 2020 to all counsel of record who
4    are deemed to have consented to electronic service via the Court’s CM/ECF system.
5    Any other counsel of record will be served by electronic mail and regular mail.
6
                                              /s/ Oliver J. Richards
7                                             Oliver J. Richards
                                              orichards@fr.com
8
9                                             Attorney for Defendants
                                              Kingston Technology Corporation,
10
                                              Kingston Digital, Inc., and
11                                            Kingston Technology Company, Inc.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             18          KINGSTON’S REPLY ISO MPSJ OF INVALIDITY
                                                                           8:16-cv-1790-JVS-AGR
